LAW OFFICES OF JOSEPH R. KAFKA
.]oscph R. Kafka, Esq. SB #139510

1541 The Alameda

San Jose, California 95126

Telephone: 408-993-8441

Facsimile: 408-2";'9-0402

,_.

Attomey for Plaintiff
Grant Sedgwick

UNlTED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRJCT OFCALIFORNIA
In Re: CHAPTER 7
DAVID K. SMALL and TRUDY V. SMALL, CASE NO. 18-51668 MEH

C\OOO'--.IO\“-J\-LL»JM

,_.

Debtors. ADV. CASE NO.

,_r
;_¢

GRANT SEDGWICK, COMPLAINT FOR
NONDISCHARGEABILITY OF DEBT

Piaimiff, PURSUANT To 11 U.s.C. 523 (a)(4) and 11
v. U.S.C. 523 (a)(s)

»_-.-_1»_-
-P-DJ[\J

DAVID K. SMALL,

._.
U"l

Defendant.

 

O'\

 

 

 

‘--.]

COMPLAINT FOR NONDISCHARGEABILITY OF DEBT

,_..
OQ

Plaintiff, Grant Sedgwick, complains of Debtor and Defendant, David K. Small, as follows:

\.D

JURISDICTION AND VENUE

|\.)l\)
‘-‘C..'.'J

1. This Court has jurisdiction over the subject matter of this adversary proceeding

l\J
l\..)

pursuant to the provisions 01`28 U.S.C. Section 1334 and 28 U.S.C. Section 15'?. This adversary

l\.)
LJJ

proceeding relates to the chapter 7 case of David K. Srnall, case number 18-51668 MEH now

l\.)
.F=.

pending in the Unitcd States Bankruptcy Court for the Northem District of California. This matter

t\..)
Lh

is a core proceedingl

[\J
O'\

2. Venue is proper pursuant to 28 U.S.C. section 1409. Plaintiff consents to the entry of

NM
OQ*--.`|

Case: 18-05046 Doc# 1 Filed: 10/05/18 Entered: 10/05/18 14:35:56 Page 1 of 6

 

 

 

<:>~.ooe-.ao\m-t=~ww_.

OG‘-J|C\Lh-ILL»JN~CJ\DOO-]O\UWLL»JI\J-

Cas

 

(

a final order or judgment by the Bankruptcy Cour‘t.
GENERAL ALLEGATIONS

3. Plaintiff realleges and incorporates by reference each and every allegation set forth in
paragraphs l to 2 above as though fully set forth herein.

4. ln or about 1989, the Plaintiff became a limited partner in a California limited
partnership called SFC Associates V. The Plaintiff was one of several limited partners. The Plaintifi`
owned a 15% interest in the limited partnership ln or about 1991, the limited partnership came to
own an interest in a general partnership, called Block 5 Retail Partners, which owned and developed
the Paseo de San Antonio retail area in downtown San Jose, California.

5. Between 2009 and 2010, the Defendant took nearly $500,000 in funds, without
permission, from the bank account of Block 5 Retail Partners. I-Ie transferred those funds to 6 or
more entities under his ownership and control.

6. At the end of 2010, Chardonnay Associates, ll, an entity with a partnership interest in
Block 5 Retail Partners, discovered the missing $500,000 and demanded that the Defendant restore
the funds. The Defendant was unable to pay back the $500,000 debt to Block 5 Retail Partners.

7. During 2011, the Defendant negotiated a sale of SFC Associates V’s entire interest in
Block 5 Retail Partners to Chardonnay Associates, II. Most of the proceeds from the sale,
$496,983.00, were applied or credited to the debt and the rest, $50,000 in cash, was transferred in
October of 201 1 to an entity controlled and owned by the Defendant.

8. As a result of the sale, done by the Defendant to pay back his debt to Block 5 Retail
Partners, SFC Associates V was feit with no assets. The limited partners received nothing from the
sale. They were not notified before the sale or after the sale. As a result of the sale, the Plaintiff lost
his entire interest in the limited partnership and received no compensation from the Defendant.

9. In January of 2015, within 3 years of discovering the Defendant’s wrongful conduct,

2

32 18-05046 DOC# 1 Filed: 10/05/18 Entered: 10/05/18 14235:56 Page 2 Of 6

 

 

D\OOO*~.`!O\L!\-D~Wl\.)»-¢

Oo“-]O\LJWLWN’_‘C:>\DO¢“-]O\Lh-D\Wl\)l_‘

Cas

E

 

 

the Plaintiff filed a lawsuit in the Superior Court f`or Santa Clara County, California against the
Defendant and other parties for breach of fiduciary duty and conversion. On l\/larch 13, 2017, the
Defendant agreed to settle and entered a stipulated judgment for $130,000 that drew interest at '?%.
Thereafter, he paid nothing against the judgment to the Plaintiff. On .Iuly 27, 2018, the Defendant
filed his petition for chapter 7.
FIRST CLAIM FOR RELIEF
§§Mcharge§bilitv of Debt PtMlt to 11 U.S.C. section 523 (a)f4}

10. Plaintiff` realleges and incorporates by reference each and every allegation set forth
in paragraphs 1 to 9 above as though fully set forth herein.

11. Pursuant to ll U.S.C. section 523 (a)(4), a debt incurred by a debtor who perpetrates
a fraud or defalcation while acting in a fiduciary capacity, embezzlement or larceny shall be
nondischargeable

12. An individual acting as an officer of a corporate general partner or an individual
acting as the de facto general partner ofa limited partnership owes a fiduciary duty to the limited
partners At all times, the Defendant was acting as an officer of the corporate general partner,

SFC Properties, Inc., or as the de facto general partner since he controlled the entity. The Defendant
was a fiduciary when he sold the limited partnership’s interest in Block 5 Retail Partners in order to
pay back his debt.

13. The Defendant committed several acts of defalcation, the misappropriation of
funds, money or property held in a fiduciary capacity. First, the Defendant intentionally sold all the
interest SFC Associates V held in Block 5 Retail Partners to pay back his debt. Therefore, the
limited partners, including the Plaintiff, received nothing from the sale. Second, the Defendant
transferred $50,000 in cash intended for the limited partnership to an entity controlled and owned

by him and the limited partners, including the Plaintiff`, received none of it.

2 18-05046 DOC# 1 Filed: 10/05/18 Entered: 10/05/18 14235:56 Page 3 Of 6

 

cb\r.:oo~do\m-r=~wl\.)._.

NNNNNNNNM»_»__»-a--»_»_»_,_~»_l
DQ“~JG\‘J\-L`~L)Jl\-J*_'O\DOQ“~]O\U\-§~LMNP-‘

Cas

€

14. As a direct and proximate result of the foregoing, the Plaintiff has suffered damages
believed to be in excess of 5150,000, which should be exempted from discharge in the Defendant’s
bankruptcy Based on the foregoing fraud or defalcation of the Defendant while he was a
fiduciary, the debt owed to the Plaintiff should be deemed nondischargeable

SECOND CLAIM FOR RELIEF
Ml_i_gchargeabilitv of Debt PlMlt to 11 U.S.C. section 523 (31(4)

15. Plaintiff realleges and incorporates by reference each and every allegation set forth in
paragraphs l to 14 above as though fully set forth herein.

16. Pursuant to ll U.S.C. section 523 (a)(4), a debt incurred by a debtor who perpetrates
an embezzlement or larceny shall be nondischargeable

l'?. At all times, the Defendant engaged in embezzlement with the intent to deprive the
Plaintiff of his interest in the limited partnership First, the Defendant intentionally sold all the
interest SFC Associates V held in Block 5 Retail Partners to pay back his debt. 'I`herefore, the
limited partners, including the Plaintiff, received nothing from the sale Second, the Defendant
transferred $5[],000 in cash intended for the limited partnership to an entity controlled and owned
by him and the limited partners, including the Plaintiff, received none of it.

18. As a direct and proximate result of the foregoing, the Plaintiff has suffered damages
believed to be in excess of$150,000, which should be exempted from discharge in the Defendant’s
bankruptcy. Based on the foregoing acts of embezzlement, the debt owed to the Plaintiff should be
deemed nondischargeable

THIRD CLAIM FOR RELIEF

Nondischargeabilitv of Debt PMant to 11 U.S.C. section 523 (a)(6)

19. Plaintiff realleges and incorporates by reference each and every allegation set forth in

>Z 18-05046 DOC# 1 Filed: 10/05/18 Entered: 10/05/18 14235:56 Page 4 Of 6

 

 

 

1 paragraphs I to 18 above as though fully set forth herein.
2 20. Pursuant to 1 1 U.S.C. section 523 (a)(6), a debt incurred by a debtor who engages in
3 willful and malicious conduct causing injury to another or to the property of another the debt shall
4 be nondischargeable The Defendant engaged in conversion of the Plaintiff`s property.
: 21. At all times, the Defendant engaged in the willful and malicious acts of conversion
7 with respect to the Plaintiff. First, the Defendant intentionally sold all the interest SFC Associates V
3 held in Block 5 Retail Partners to pay back his debt. Therefore, the limited partners, including the
9 Plaintiff, received nothing from the sale, which the Defendant intended to happen. Second, the
10 Defendant transferred $50,0(]0 in cash intended for the limited partnership to an entity controlled
l 1 and owned by him and the limited partners, including the Plaintiff, received none of it, which the
:: Defendant intended to happen.
14 22. As a direct and proximate result of the foregoing, the Plaintiff has suffered damages
15 believed to be in excess of $150,000, which should be exempted from discharge in the Defendant’s
16 bankruptcy Based on the willful and malicious conduct of the Defendant constituting conversion,
1? the debt owed to the Plaintiff should be deemed nondischargeable
18 PRAYER FOR RELIEF
19 WHEREFORE, Plaintiff requestsjudgment against Debtor and Defendant, David K. Small,
20 as foliows:
21
22 l. On his First Claim for Relief, a judgment against David K. Srnall determining that the
23 debt is nondischargeable in his bankruptcy and for a monetary award in the amount of $150,000
24 with prejudgment interest;
25 2. On his Second Claim for Relief, ajudgment against David K. Small determining that the
26 debt is nondischargeable in his bankruptcy and for a monetary award in the amount of 150,000
27
with prejudgment interest;
28
5
Cas§: 18-05046 Doc# 1 Filed: 10/05/18 Entered: 10/05/18 14:35:56 Page 5 of 6

 

 

 

 

l 3. On his Third Claim for Relief, a judgment against David K. Small determining that the

2 debt is nondischargeable in his bankruptcy and for a monetary award in the amount of $150,000

3 with prejudgment;

4

4. That the Plaintiff be awarded his costs incurred; and
5
6 5. For such additional relief as this Court deems just and equitable
n

? Dated: October :,:, 2018

8 LAW FFlCES/OF JOSEPH R. KAFKA

9 //§// /{' /`L///

js€ph R. Kafka¢ Esq.
10 Counsel for Plaintiff
Grant Sedgwick
1 l
12
13
14
15
16
17'
18
19
20
21
22
23
24
25
26
27
28
6

Casa: 18-05046 Doc# 1 Filed: 10/05/18 Entered: 10/05/18 14:35:56 Page 6 016

 

 

 

